Citation Nr: 0838741	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  06-28 057A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION


The veteran had active service from June 1943 to December 
1945.  

By rating action in March 1945, the RO denied service 
connection for residuals of an injury to the right side, 
claimed as a back disability.  By rating action in October 
1965, the RO found that new and material evidence had not 
been received to reopen the claim of service connection for a 
back disability.  The veteran and his representative were 
notified of these decisions and did not appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the RO which 
denied service connection for bilateral defective hearing and 
to reopen the claim for a back disability.  In August 2008, a 
hearing was held at the RO before the undersigned member of 
the Board.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The issue of service connection for bilateral defective 
hearing is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

At the personal hearing in August 2008, prior to the 
promulgation of a decision in the appeal, the veteran advised 
VA that he wished to withdraw his appeal to reopen the claim 
of service connection for a back disability.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal to reopen 
the claim of service connection for a back disability by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  The veteran has 
withdrawn his appeal to reopen the claim of service 
connection for a back disability.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration as to this issue.  Accordingly, the Board does 
not have jurisdiction to review the appeal to reopen the 
claim of service connection for a back disability, and this 
issue is dismissed.  


ORDER

The appeal to reopen the claim of service connection for a 
back disability is dismissed.  


REMAND

The veteran contends that he was exposed to constant 
hydrophone noise and Doppler pinging while working as a sonar 
specialist for over two years during service, and believes 
that his current hearing problems are related to acoustic 
trauma in service.  He testified that he first noticed a 
hearing loss shortly after discharge from service but learned 
to live with it for many years, prior to seeking medical 
attention.  The veteran acknowledged that while he was 
exposed to machine noise working at a torpedo manufacturing 
plant for over 20 years subsequent to service, he had 
difficulty hearing prior to working at the plant and believed 
that his current hearing problem had its onset in service.  

In order to establish service connection, there must be: (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Part of VA's duty to assist is to provide the veteran with an 
examination if, as in this case, there is competent evidence 
of a current disability and the evidence indicates that the 
current disability may be related to an event in service.  
38 C.F.R. § 3.159(c)(4) (2008).  

In this regard, the veteran is competent to relate symptoms 
he has experienced.  The evidentiary record also includes 
medical evidence of a current hearing loss.  However, the 
veteran has never been afforded a VA examination to determine 
the nature and etiology of his hearing loss.  Therefore, one 
must be provided to him.  See Green v. Derwinski, 1 Vet. App. 
121, 124 (1991) [the duty to assist includes "the conduct of 
a thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one"].  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any hearing 
problems since his discharge from 
service.  Thereafter, the AMC should 
attempt to obtain all identified records 
and associate them with the claims file.  
If any records identified by the veteran 
cannot obtain, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of any unsuccessful efforts in 
this regard.  

2.  The veteran should be afforded a VA 
audiological evaluation to determine the 
nature and etiology of any identified 
hearing loss.  The claims folder must be 
made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests and studies should be accomplished.  
The audiologist should provide an opinion 
as to whether it is at least as likely as 
not that any existing hearing loss was 
caused by acoustic trauma in service.  
The examiner should describe all findings 
in detail and provide a complete 
rationale for all opinions offered.  If 
the examiner is unable to render a 
determination as to the etiology, she/he 
should so state and indicate the reasons.  
The findings should be typed or otherwise 
recorded in a legible manner for review 
purposes.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  

If the examiner is unable to answer the 
above inquiry, this should be so 
indicated and an explanation included.  A 
complete rationale must be provided for 
all conclusions reached and opinions 
expressed.  The clinical findings and 
reasons upon which any opinion is based 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on his claim.  

4.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record, 
including any additional information 
obtained as a result of this remand, and 
all governing legal authority.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


